DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 53-72 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
 
Status of Claims
	Claims 1-52 are cancelled.  Claim 53 is amended.  Claim 72 is new.

Response to Amendment
	The amendments filed on 18 May 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 59 and 66 under 35 USC 112(d) as being of improper form for failing to further limit the subject matter of the claim upon which it depends is withdrawn.
	The rejection of claims 53-56, 59-62, and 66-71 under 35 USC 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Schröder et al. (Eur. J. Org. Chem.; published 16 Sep. 2016) is withdrawn.
	The rejection of claims 53-56, 58-62, and 65-72 under 35 USC 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Schroder et al. (Eur. J. Org. Chem.; published 16 Sep. 2016), in further view of Aerts et al. (US 2013/0143228 A1; published 6 Jun. 2013) and Way et al. (Chem. Commun.; published 2015) is withdrawn.
	The rejection of claims 53-57, 59-62, 64, and 66-71 under 35 USC 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Schröder et al. (Eur. J. Org. Chem.; published 16 Sep. 2016), in further view of Kuhnast et al. (Bioconjugate Chem.; published 2004) is withdrawn.
	The rejection of claims 53-56, 59-63, and 66-71 under 35 USC 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Schröder et al. (Eur. J. Org. Chem.; published 16 Sep. 2016), in further view of Choi et al. (KR 2012107030 A-English translation; published 2012) and Zhang et al. (Curr. Top. Med. Chem.; published 2007) is withdrawn.


New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 60 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 60 is dependent to claim 54 and requires that the compound of formula (Ib) has for example the structure  
    PNG
    media_image1.png
    107
    384
    media_image1.png
    Greyscale
 or a mixture thereof; however, claim 54 requires the compound of claim 53 having a mixture of both 
    PNG
    media_image2.png
    97
    206
    media_image2.png
    Greyscale
.  Consequently claim 60 is broader than claim 54.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 53-56, 59-62, and 66-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Walvoort et al. (Chem. Commun.; published 2012; see attached 892) and Schröder et al. (Eur. J. Org. Chem.; published 16 Sep. 2016).

Adams et al. teach N-alkyated aziridines are easily prepared, potent and specific and cell permeable covalent inhibitors of human β-glucocerebrosidase (see title).  Adams et al. teach that β-glucocerebrosidase leads to Gaucher disease and is a potential marker for Parkinson’s disease.  The compound is a promising lead towards a PET probe intended to image GBA1 activity (see abstract). The most potent inactivators of GBA1 are fluorescent cyclophellitol derivatives 5 and 6 (se pg. 11390).  Adams et al. teach identifying unlabeled leads that can be converted into a PET tracer by conservative replacement of a C-H bond with a C-18F.  Adams et al. hypothesized that incorporating hydrophobic alkyl groups onto the nitrogen of the aziridine ring would mimic the lipid found on the aglycon of the natural substrate glucosylceramide, thus increasing affinity for GBA1.  This suggests that the alkyl chain effectively mimic the natural ceramide aglycon (see pg. 11391).  Adams et al. teach that the hydrophobic alkyl chain appended to the amine were intended to mimic the lipid aglycone found in the natural glycolipid substrate for GBA1 and indeed all three proved to be excellent covalent inactivators of GBA1.  The best of the three compounds, N-octyl-conduritol aziridine 11, was an efficient inhibitor towards GBA1 at low nanomolar concentrations (see pg. 11393).  For example, compound 11 reads on a compound of instant formula (Ib) 
    PNG
    media_image3.png
    169
    148
    media_image3.png
    Greyscale
 wherein R2=R3=R4=R5=OH and R1= 
    PNG
    media_image4.png
    37
    177
    media_image4.png
    Greyscale
, X=H, and x=7.  Adams et al. teach that alkylation of the nitrogen atoms using 18F labelled tosyl- or bromo-alkanes have been previously reported (see pg. 11391).
	Adams et al. do not disclose a compound of instant formula (Ib) wherein R2 is -OC4-20 alkyl.  Adams et al. do not further disclose a compound of instant formula In wherein R1= 
    PNG
    media_image5.png
    50
    171
    media_image5.png
    Greyscale
.  Adams et al. do not further disclose a compound having the structure 
    PNG
    media_image6.png
    157
    325
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    167
    309
    media_image7.png
    Greyscale
.  Adams et al. do not disclose a method for imaging comprising administering a compound as defined in claim 68 to a subject.
	Walvoort et al. teach tuning the leaving group in 2-deoxy-2-fluoroglucoside results in improved activity based retaining β-glucosidase probes (see title).  Walvoort et al. teach cyclophellitol base probes (see pg. 10386).  Walvoort et al. teach that because the enzyme GBA allows and actually prefers bulky hydrophobic substituents at the C-6 position, all probes were equipped with a green fluorescent BODIPY dye (see pg. 10387).
	Schröder et al. teach a divergent synthesis of L-arabino- and D-xylo-configured cyclophellitol epoxides and aziridines (see title).  Schröder et al. teach that cyclophellitol is selective against retaining β-glucosidases over inverting β-gluosidases.  This feature has led to recent increased interest in the compound.  Substitution of the epoxide oxygen for nitrogen led to cyclophellitol aziridine, as equally strong retaining β-glucosidase inhibitor with additional feature of a secondary amine amenable for chemical modification.  Ogawa and coworkers reported the synthesis of D-xylo-cyclophellitol.  We here report the synthesis of eight D-xylo- and L-arabino-cyclophellitol epoxides and aziridines (see pg. 4787-4788).  Schroder et al. teach that alkene 2 could be easily epoxidized with methyl(trifluooromethy)dioxirane, resulting in epoxide 4 and 5 as a separable mixture (see pg. 4788).  Schroder et al. teach direct aziridination of cyclohexenes (see scheme 3) and synthesis of aziridines (see scheme 4).   Schröder et al. teach that the aziridines presented are of interest because they can be alkylated or acylated to yield fluorescent or biotin-tagged analogues for activity-based protein profiling mediated discovery of retaining glycosidases reactive towards these probes (see pg. 4790).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Adams et al. (compound 11) by -OH at instant R2 with -O(CH2)7CH3 as taught by Adams et al. and Walvoort et al. because it would have been expected to advantageously provide a preferred hydrophobic substituent at the corresponding C6 position thereby increasing binding affinity for GBA1.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Adams et al. by further substituting the N-(CH2)7CH3 with N-(CH2)7CH218F as taught by Adams et al. because it would have been expected to advantageously enable a PET tracer by conservative replacement of a C-H bond with a C-18F.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Adams et al. by further administering the 18F-labeled compound made obvious by Adams et al. and Walvoort et al. to a subject for the diagnosis of PD or Gaucher disease and detect the radioactivity in the subject using PET as taught by Adams et al. because it would have been expected to advantageously enable non-invasive studying of the enzyme in disease promoting process.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Adams et al. by further forming a mixture of instant stereochemical configurations as taught by Schröder et al. because Schröder et al. teach that aziridination can result in a mixture of stereoisomers and because stereoisomers are of sufficient structural similarity that there is a presumed expectation of similar properties.  See In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  

Applicants Arguments
	Applicants assert that a person of ordinary skill would not be motivated to combine the teachings of Adams and Schroder let alone combine the teachings of Adams and Schroder in such a way to arrive at the claimed compounds with any reasonable expectation of success.  Derivatives 5 and 6 are cyclophellitol epoxide derivatives which have a methylene BODIPY substituent in the corresponding R2 position of the compound of formula I(b) as presently claimed.  Adams does not disclose or suggest a compound of formula (Ib) wherein one or two of R2, R3, R4, and R5 is -OC4-20 alkyl or -OC4-20cycloalkyl and the others are -OH and -OMe such as a compound of formula Ib.  Schröder does not provide any testing or activity data of their compounds.  Adams and Schröder cannot be combined to arrive at the presently claimed invention.  As shown, the aglycon is a single substituent on the anomeric carbon of the glucose molecule wherein the substituent comprises a sphingoid backbone with a fatty acid.  The alkyl substituents of the amine of the aziridine compounds of Adams was postulated to mimic the single sphingoid based substituent found on the generally corresponding position of the anomeric carbon of glucosylceramide.  Adams does not suggest or contemplate further alkylation elsewhere on the molecule on the molecule.  

Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive. Adams disclose compound 11 which was developed by adding an N-octyl (hydrophobic moiety) to a conduritol aziridine.  According to Adams, compound 11 is membrane permeable and could be valuable tool for studying the enzyme in disease promoting processes such as Parkinson’s or Gaucher disease.  In this case, the addition of hydrophobic N-octyl to a conduritol aziridine proved advantageous because it resulted in a promising lead towards a PET probe intended to image GBA1 activity.  Walvoort teaches cyclophellitol based probes (Scheme 2) and Walvoort teaches that because the target enzyme allows (and actually prefers) bulky hydrophobic substituents at the C-6 position.  A recognized advantage is the strongest reason to combine.  A person ordinary skill in the art would have been strongly motivated to modify compound 11 in Adams by addition of a hydrophobic substituent, such as N-octyl, at the corresponding C-6 position of the compound in order to gain the advantage of an improved probe having an actually preferred hydrophobic substituent at the C-6 position. There would have been a reasonable expectation of success because the prior art suggests that GBA contains a hydrophobic pocket amenable for favorable interaction with a hydrophobic substituent at the C-6 position.

Claims 53-56, 58-62, and 65-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Walvoort et al. (Chem. Commun.; published 2012; see attached 892), and Schröder et al. (Eur. J. Org. Chem.; published 16 Sep. 2016), in further view of Aerts et al. (US 2013/0143228 A1; published 6 Jun. 2013) and Way et al. (Chem. Commun.; published 2015).

	Adams et al. teach as discussed above.
	Adams et al. do not further teach a kit comprising a non-radiolabeled intermediate to the compound and optionally instructions for use of the non-radiolabeled intermediate in the preparation of the compound as defined in claim 68 for PET imaging of β-glucocerebrosidase activity.  Adams et al. do not further teach a compound of instant formula (Ib) wherein R1 is 
    PNG
    media_image8.png
    61
    200
    media_image8.png
    Greyscale
 and X is H or 18F.
	Walvoort et al. teach as discussed above.
	Schröder et al. teach as discussed above.
Aerts et al. teach activity based probes interacting with glycosidases (see title).  Aerts et al. teach examples of cyclophellitol derivatives (see Fig. 44).  Aerts et al. disclose the aziridine alkyne precursor compound (see [0254]).  Aerts et al. teach kits (see [0013], claims 12-14).
	Way et al. teach sonogashira cross-coupling reaction with 4-[18F]fluoroiodobenzene for rapid 18F-labelling with peptides (see title).  Way et al. teach that that transition metal cross-coupling reactions have stimulated advancements in PET radiochemistry, especially with short lived positron emitter 11C and 18F.  Pd-mediated cross coupling reactions were successfully applied to the synthesis of various small molecule PET radiotracers (see pg. 3838).  Way et al. teach that the application of Sonogashira reaction with [18F]FIB requires presence of a terminal alkyne group in the peptide backbone (see pg. 3839).  Way et al. teach the Sonogashira reaction between peptide 1 and [18F]FIB (see Fig. 2).  Way et al. teach that this will further expand the arsenal of innovative 18F-labelled radiotracers for targeted molecular imaging with PET (see pg.3841).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Adams et al. by further forming a kit comprising a non-radiolabeled intermediate as taught by Aerts et al. because it would advantageously enable facile distribution and assembly of the PET tracer.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Adams et al. by further adding an ethynyl substituent to the N-alkyl substituent and then react that compound with (4-[18/19F]fluoro)iodobenzene as taught by Way et al. and Aerts et al. because it would advantageously enable an equivalent hydrophobic moiety optionally suitable for exchange of C-H with C-18F and/or rapid 18F-labeling.

Applicants Arguments
	Applicants assert that neither Schroder nor Way remedy the deficiency of Adams or Adams in view of Schröder.  

	Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.  Adams and Adams in view of Walvoort and Schroder are not deficient for the reasons discussed above.


Claims 53-57, 59-62, 64, and 66-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Walvoort et al. (Chem. Commun.; published 2012; see attached 892) and Schröder et al. (Eur. J. Org. Chem.; published 16 Sep. 2016) in further view of Kuhnast et al. (Bioconjugate Chem.; published 2004).
	
	Adams et al. teach as discussed above.
	Adams et al. do not further teach a compound of instant formula (Ib) wherein R1 is 
    PNG
    media_image9.png
    62
    184
    media_image9.png
    Greyscale
 and X is H or 18F.
	Walvoort et al. teach as discussed above.
	Schröder et al. teach as discussed above.
	Kuhnast et al. teach the design and synthesis of a new [18F]fluoropyridine-based haloacetamide reagent for the labeling of oligonucleotides (see title).  Kuhnast et al. teach that based on the recently highlighted potential of nucleophilic heteroaromatic ortho-radiofluorinations in the preparation of fluorine-18 labeled radiotracers and radiopharmaceuticals for PET, a [18F]fluoropyridine-based bromoacetamide reagent has been prepared and used in prosthetic groups introduction for the labeling of oligonucleotides (see abstract).  Kuhnast et al. teach the scope of these nucleophilic radiofluorinations has been opened to heteroaromatic substitutions, particularly the pyridine series (see pg. 618)  Kuhnast et al. teach the following reaction schemes 
    PNG
    media_image10.png
    255
    737
    media_image10.png
    Greyscale
 and 
    PNG
    media_image11.png
    169
    930
    media_image11.png
    Greyscale
 (see pg. 620).  Kuhnast et al. teach radiochemical yields of 45-70% of for the nitro precursor 3c and 70-85% for the precursor 3d (see pg. 620).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Adams et al. by incorporating a (2-[18/19F]fluoro)pyridine-3-yloxy at the N-alkyl group as taught by Kuhnast et al. because it would advantageously enable an equivalent hydrophobic moiety optionally suitable for exchange of C-H with C-18F and/or rapid 18F-labeling in high radiochemical yield.

Applicants Arguments
	Applicants assert that Kuhnast does not remedy the deficiency of Adams or Adams in view of Schröder.

Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.  Adams and Adams in view of Walvoort and Schroder are not deficient for the reasons discussed above.

Claims 53-56, 59-63, and 66-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (Chem. Commun.; published 2015), in view of Walvoort et al. (Chem. Commun.; published 2012; see attached 892) and Schröder et al. (Eur. J. Org. Chem.; published 16 Sep. 2016) in further view of Choi et al. (KR 2012107030 A-English translation; published 2012) and Zhang et al. (Curr. Top. Med. Chem.; published 2007).

	Adams et al. teach as discussed above.
Adams et al. do not further teach a compound of instant formula (Ib) wherein R1 is 
    PNG
    media_image12.png
    41
    200
    media_image12.png
    Greyscale
 and y + Z is an integer between 2 and 10.
Walvoort et al. teach as discussed above.
Schröder et al. teach as discussed above.
Choi et al. teach the preparation of curcumin derivatives for the treatment/diagnosis of dementia (see title).  Choi et al. teach the [18F]fluoropolyethylene amino prosthetic group (see pg. 4).
Zhang et al. teach [18F]fluoroalkyl agents (see title).  Zhang et al. teach that [18F]fluoroalkylating agents are expected to display similar chemical reactivity with nucleophilic substrates containing phenol, amide, thiophenol, and amine functional groups (see pg. 1817).  Zhang et al. teach fluoroalkylation for nucleophilic substrates 
    PNG
    media_image13.png
    261
    739
    media_image13.png
    Greyscale
 (see scheme 2).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Adams et al. by further substituting N-(CH2)7CH3 with N-(CH2)2-NH-Et as taught by Choi et al. and Zhang et al. because it would have been expected to provide an equivalent hydrophobic moiety advantageously capable of C-H replacement with C-18F.

Applicants Arguments
	Applicants assert that neither Choi nor Zhang remedy the deficiency of Adams or Adams in view of Schröder.

Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive. Adams and Adams in view of Walvoort and Schroder are not deficient for the reasons discussed above.

Technical Background Material
	Witte et al. (Nat. Chem. Biol.; published 2010) is being made of record; however, it is not being used in any of the above rejections because it is cumulative.  Witte et al. teach that the molecular docking analysis suggested that interaction of the hydrophobic BODIPY moiety in MDE933 and MDW941 with a hydrophobic pocket at the surface of GBA guides the epoxide to a position close to Glu340.  The effect may plausibly underlie the remarkable avidity of the probes. See pg. 911.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618